Citation Nr: 1526652	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  08-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hepatitis.   

2.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

5.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Mark B. Jones, Attorney
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Boise, Idaho.

A rating decision dated in February 2008 determined that new and material evidence had not been received to reopen the claims of service connection for hepatitis and PTSD.  In August 2009, the Veteran provided testimony regarding those issues at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 
These two issues were then before the Board in August 2011, at which time they were remanded for additional development.  

This matter also arises from a March 2011 rating decision that denied service connection for ischemic heart disease and diabetes mellitus.

The issues of whether new and material evidence has been received to reopen the claim of service connection for PTSD, and service connection for hepatitis, ischemic heart disease and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Service connection for hepatitis was most recently denied by the Board in a decision dated in June 2006.

2.  Evidence received since the June 2006 Board decision that denied service connection for hepatitis relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 2006 Board decision that denied the claim of service connection for hepatitis is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The additional evidence received since the June 2006 Board decision that denied the claim of service connection for hepatitis is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran initially filed a claim of service connection for hepatitis in May 1979.  A VA examination report dated in August 1979 had shown that he reported a history of viral hepatitis in service, but the examination revealed a diagnosis of history of hepatitis without symptoms and no abnormal laboratory tests.

The evidence of record at that time had also included the Veteran's service treatment records which reflected a week long hospitalization in August 1967 with a discharge diagnosis of viral infection, questionable type.  A July 1969 separation examination report noted that the Veteran had hepatitis in 1968.

In a November 1979 rating decision, the RO denied entitlement to service connection for hepatitis on the basis that the evidence did not show the existence of hepatitis in service.  The evidence of record at the time of this decision included the service treatment records and the August 1979 VA examination report.  The Veteran was notified of this decision, but the notice incorrectly informed him that service connection was granted.

In February 1982, the Veteran filed a claim to reopen.  In a February 1983 letter, the RO corrected its former error and informed the Veteran that the claim of service connection for hepatitis had been denied in November 1979.  In a February 1983 statement, the Veteran expressed disagreement with the denial of service connection in November 1979.  In April 1983, a Statement of the Case was issued.  The Veteran did not file a substantive appeal.  Additionally new and material evidence was not received within one year of the November 1979 decision.  Thus, the November 1979 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In March 1987, the Veteran filed a claim to reopen the claim of service connection for hepatitis.  In a June 1987 letter, the RO informed the Veteran that he must submit new and material evidence in order to reopen the claim.  In November 1987,  the RO denied the claim.  The Veteran did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the November 1987 decision became final.  See 38 U.S.C.A. § 7105(c); Bond, supra; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In May 1996, the Veteran filed a claim to reopen the claim of service connection for 
hepatitis.  In an October 1996 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran was notified of this decision in November 1996, he did not file an appeal, and new and material evidence was not received within one year of the decision.  Thus, the November 1996 decision became final.  Id.

In January 1998, the Veteran filed a claim to reopen the claim of service connection for hepatitis.  In a June 1998 rating decision, the RO determined that new and material evidence had not been submitted and the claim was denied.  The Veteran was notified of this decision in June 1998, he did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the June 1998 decision became final.  Id.

In July 1999, the Veteran filed requested that his claim of service connection for hepatitis be reopened.  In an April 2000 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran timely perfected a substantive appeal.

In January 2005, the Board reopened the Veteran's claim and remanded the issue for additional development.  In June 2006, the Board denied service connection for hepatitis on the merits.  The Veteran did not appeal that decision to the Court of Appeals for Veterans Claims (Court), nor did he submit new and material evidence within the 120-day appeal period.  The June 2006 Board denial is therefore final, and this decision is the last final denial of record.  See 38 U.S.C.A. §§ 7104, 7266; 38 C.F.R. § 20.1100.

If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the June 2006 Board decision, the relevant evidence of record included service treatment records that reflected a week long hospitalization in August 1967 with a discharge diagnosis of viral infection, questionable type; and the July 1969 separation examination report noting hepatitis in 1968.  

The evidence of record also included an April 1987 treatment record from Dr. W. showing various diagnoses, but not hepatitis; a June 1979 statement by Dr. J.K. in which the Veteran's service was noted without reference to Vietnam; an August 1979 VA examination report showing a diagnosis of a history of hepatitis without symptoms and no abnormal laboratory tests; a December 1980 Social Security Administration decision reflecting a back disability; a February 1982 VA back examination report noting that the Veteran had Navy and Marine Corps service in Crash and Rescue, but no mention of Vietnam; and an April 1989 pathology report. 

The evidence also included intermittent VA treatment records dated from March 1996 to March 2005 showing ongoing diagnoses of hepatitis; a July 2000 lay statement from J. B., the Veteran's sister, reporting that she had been told that the Veteran had been in Vietnam prior to being hospitalized for treatment of hepatitis in service; a July 2000 lay statement from H.N., a purported shop keeper in Vietnam recalling that she had met the Veteran in Da Nang in 1966; a photocopy of pictures of the Veteran during service; an article about the Naval Observation Squadron 67; service personnel records submitted in October 2001; and a National Personnel Records Center (NPRC) response dated in July 2003 indicating that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam. 

Also of record was a transcript of the Veteran's hearing before the Board in April 2004, wherein he reiterated that he had service in Vietnam in a Crash and Rescue unit and had been flown to Quonset Point, Rhode Island, to be hospitalized for hepatitis.  He added that he had been experienced ongoing symptoms associated with hepatitis, and his hepatitis was treated with medication.

A VA examination report dated in February 2005 demonstrated that the Veteran reported being diagnosed with hepatitis C during service in 1968, and reported no history of drug use or sexually transmitted diseases.  He indicated no history of tattooing until 2002.  He reported blood exposure during Vietnam as part of a search and recovery team.  After examination and testing, the diagnosis was hepatitis B, etiology unknown.  The examiner reviewed the claims file and found no evidence of exposure to or episodes of hepatitis during service.  The examiner noted that the only possible exposure to pathogens was during search and recovery of wounded and dead bodies in Vietnam.  The examiner also noted that the Veteran returned to good health after the 1967 viral episode without therapy.  

In its June 2006 decision, the Board concluded that current hepatitis had not been shown by competent medical evidence to be etiologically related to service.  The Board reasoned that the February 2005 VA examiner had found no evidence of hepatitis in service, and thus did not link current hepatitis to the 1967 viral episode or other incident of service.  Further, the examiner opined that the only possible exposure to pathogens to be from blood exposure during Search and Rescue in Vietnam, however, the service department records had not shown service in Vietnam.

The Board also considered the lay statements submitted by the Veteran's sister reporting that she had been told the Veteran had been in Vietnam before being hospitalized for treatment of hepatitis; and from N.H., recalling that she had met the Veteran in Da Nang in 1966.  These reports were weighed against the negative service department records.  The Board also noted that the recent reports of Vietnam service had to be weighed against the fact that the Veteran's service had been discussed in medical treatment records in June 1979, August 1979, and April 1982; but no mention had been made of Vietnam service.  Significantly, the August 1979 VA examination had been specifically intended to evaluate the Veteran's claim of service connection for hepatitis.

Evidence received since the June 2006 Board decision includes VA outpatient treatment records dated through February 2014 showing ongoing intermittent treatment for hepatitis.

During his August 2009 Board hearing, the Veteran reiterated that he had served in Vietnam for approximately three months with a Search and Rescue unit.  He described that he had been exposed to the blood of numerous wounded and deceased service members.  He added that he was then treated for hepatitis in Quonset Point, Rhode Island.

In February 2013, the Veteran resubmitted a copy of the July 2000 lay statement from H.N., recalling that she had met the Veteran in Da Nang in 1966.  The Veteran also submitted a sworn Affidavit from H.N., dated in February 2013, indicating that she had met the Veteran in her store in Da Nang, Vietnam, in 1966, and that he had also become acquainted with her husband while in Vietnam.

In July 2014, the Veteran resubmitted an August 2002 letter he had written, in pertinent part, suggesting that his records had been confused with his father's.  He also submitted additional service personnel records, to include a Speedletter dated June 15, 1966, in which it was indicated that he volunteered for assignment to duty in Vietnam.

The Board finds that the Affidavit from H. N., along with the additional June 1966 service personnel record showing that the Veteran had volunteered for service in Vietnam are presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  Given the sworn statement from N.H. that the Veteran had service in Vietnam, and the service personnel record showing that he had volunteered for a tour of duty in Vietnam, the Board finds that the evidence is both "new," as it had not been previously considered by VA, and "material" as it addressed the basis on which the Veteran's claim was previously denied.  Specifically, it provides a potential basis upon which to support the February 2005 opinion of the VA examiner in which it was suggested that there was possible exposure to pathogens from blood exposure during Search and Rescue in Vietnam.  As such, the new evidence, when considered with the old, triggers VA's duty to provide additional development in this regard.  Hence, it raises a reasonable possibility of substantiating the claim, and the claim is reopened.  See Shade, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis is reopened, and to this extent the appeal is granted.


REMAND

Having reopened the claim of service connection for hepatitis, the Board finds that additional development is required prior to further adjudication of this matter.  As indicated, the Veteran contends that he had service in Republic of Vietnam wherein he had been assigned to a Search and Rescue unit.  In February 2013, he submitted a sworn Affidavit from H.N., dated in February 2013, indicating that she had met the Veteran in her store in Da Nang, Vietnam, in 1966, and that he had also become acquainted with her husband while in Vietnam.  In July 2014, he also submitted a Speedletter dated June 15, 1966, in which it was indicated that he volunteered for assignment to duty in Vietnam.

In light of the foregoing, the Board finds that the additional evidence of record should be submitted to the appropriate entity to verify whether the Veteran had a tour of duty in the Republic of Vietnam.  These efforts should include a request for the Veteran's entire Official Military Personnel File (OMPF), including all records of assignments, travel orders, tour of duty orders, and incident reports, in an effort to substantiate the asserted service in the Republic of Vietnam.

With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for PTSD, in correspondence received in July 2014, the Veteran's representative asserted that the initial denial of service connection for PTSD by the RO contains clear and unmistakable error; however, to date, the RO has taken no action with respect to the clear and unmistakable error claim.  An unappealed rating decision is final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).  As such, the Veteran's challenge to the initial denial by the RO is inextricably intertwined with his application to reopen the claim of service connection PTSD because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's application to reopen his claim of service connection for PTSD until the RO adjudicates, in the first instance, his clear and unmistakable error claim.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

With regard to the issues of service connection for ischemic heart disease and diabetes mellitus, in his November 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge at the local RO in relation to these issues.  Such must be accomplished on remand.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity to obtain the Veteran's complete OMPF, including all records of assignments, travel orders, tour of duty orders, and incident reports. 

2.  Contact the appropriate sources to verify whether the Veteran had any service in the Republic of Vietnam, providing them with copies of the February 2013 Affidavit from H.N., and the June 15, 1966, Speedletter indicating that the Veteran had volunteered for assignment to duty in Vietnam.

3.  Adjudicate the issue of whether clear and unmistakable error exists in the RO's initial rating decision denying service connection for PTSD.  If the determination of this claim is unfavorable, the appellant and his representative must be notified of his appellate rights and be provided an appropriate amount of time to respond.

4.  Then readjudicate the Veteran's claim for service connection for hepatitis and his claim to reopen service connection for PTSD.  If the determination of either claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

5.  Separately, schedule the Veteran for a personal hearing regarding only the issues of entitlement to service connection for ischemic heart disease and diabetes mellitus before a Veterans Law Judge at the local RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


